Order entered October 25, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00710-CR

                          TALAL ALI CHAMMOUT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F17-00181-J

                                         ORDER
       Before the Court is court reporter Kimberly Xavier’s October 24, 2018 request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.


                                                    /s/   LANA MYERS
                                                          JUSTICE